                    Case 1:19-cv-00040-CW Document 14 Filed 10/24/19 Page 1 of 1


AO 450 (Rev.5/85) Judgment in a Civil Case




                                  United States District Court
                                                District of Utah


    IN THE MATTER OF D.M., a minor
                                   Plaintiff             JUDGMENT IN A CIVIL CASE
                                   v.

DAVIS SCHOOL DISTRICT, DAVE                              Case Number: 1:19-cv-0040-CW
ROBERTS, JOHN NAISBITT, AND JOHN
AND JANE ROES 1-10,
                                   Defendants




           IT IS ORDERED AND ADJUDGED


           That judgment is entered in favor of Plaintiff and against Defendants in the total amount
           of $62,500, of which $25,400 is awarded in attorney’s fees and costs to plaintiff’s
           counsel.



October 24, 2019                                     BY THE COURT:
Date

                                                     _____________________________________
                                                     Clark Waddoups
                                                     United States District Judge
